Citation Nr: 0200548	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  98-17 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The veteran had active service from August 1942 to November 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board remanded this case in September 1999.  The issues 
that were then reviewed by the Board included whether new and 
material evidence had been submitted to reopen a claim for 
entitlement to service connection for bilateral hearing loss, 
entitlement to service connection for frostbite involving the 
feet, and entitlement to an increased rating for PTSD.  
Subsequently, the RO granted service connection for bilateral 
hearing loss and bilateral frostbite.  Consequently, these 
issues are no longer before the Board on appeal.

The veteran has appealed the separate evaluations assigned to 
his frostbite residuals.  Those issues will be reviewed in a 
separate decision.  


REMAND

Pursuant to the September 1999 remand, the veteran underwent 
a VA psychiatric examination in December 1999 to determine 
the severity of his PTSD.  The remand specified that the 
claims file and a copy of the remand must be made available 
to and be reviewed by the examiner prior to the examination, 
and that the examination report should reflect that such a 
review was made.  The remand also instructed the examiner to 
assign a GAF score and explain what the assigned score means.

The examination report does not indicate whether the examiner 
reviewed the remand and the claims folder before the 
examination.  In addition, although the examiner assigned a 
GAF score of 50, the examiner did not explain the meaning of 
the assigned score.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998). Consequently, further 
information or re-examination is needed.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the examiner 
who conducted the December 1999 VA 
examination.  The examiner should be 
asked to indicate whether the remand and 
the claims folder were reviewed prior to 
the December 1999 examination.  The 
examiner should also explain what the 
assigned GAF score of 50 means.  

2.  If the examiner is not available, or 
if the examiner did not review the remand 
and claims folder prior to the 
examination, or if the examiner cannot 
remember if such a review was made, then 
the RO should schedule another VA 
examination by a psychiatrist to fulfill 
the requirements of the September 1999 
remand.  That is, the examiner should 
review the claims folder and remand prior 
to the examination, and should indicate 
in the examination report that such 
review was made.  The examiner should 
also assign a GAF score and explain the 
meaning of the GAF score assigned.  

3.  If any benefit sought on appeal, for 
which a notice of disagreement (NOD) has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

If an examination is scheduled, the appellant is hereby 
notified that it is the appellant's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



			
	MARY GALLAGHER	ROBERT P. REGAN
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




